DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant's communication of July 7, 2022.  The rejections are stated below.  Claims 1-20 are pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	 Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of facilitating the redemption of offer benefits without significantly more. 
Claim 1 is directed to a method which is one of the four statutory categories of invention (Step 1: YES).
Claim 1 recites a method in an electronic payment processing system, the method comprising:
in response to an authorization request transmitted in the … from a …, detecting, by a … comprising … coupled between … and … and configured in the …, a payment transaction between a merchant account of a merchant and a payment account of a user controlled by the …;
determining, by the transaction handler during processing of an authorization request from the …, that the payment transaction is of interest to a third party benefit qualifier that is not involved in processing of the payment transaction, the determination based at least partially on trigger records stored in a … of the … that is coupled to the …, the trigger records generated in response to input by the third party benefit qualifier;
transmitting, by at least one of a message broker and an … of the … configured in the …, a notification containing transaction information about the payment transaction to the … during processing of the payment transaction in the …, wherein the notification causes the … to:
determine a statement credit to the payment account of the user based on an offer provided to the user; and transmit, using the … of a portal of the …, a request to provide the statement credit to the payment account; and communicating, by the … in the … and based on the request to provide the statement credit received from the …, a statement credit request to the … of the payment account using a refund protocol in the … to provide a refund from a third account to the payment account, wherein the third account is a sponsor account different from the merchant account, and the sponsor account is controlled, on behalf of a sponsor of the offer, by a … connected in the …. These limitations describe an abstract idea of facilitating the redemption of offer benefits and corresponds to Certain Methods of Organizing Human Activity (commercial or legal interactions). The claim also recites an electronic payment processing system, merchant transaction terminal, computing device, issuer processor, acquirer processor, transaction handler, data warehouse, and third party benefit qualifier which does not necessarily restrict the claim from reciting an abstract idea. Accordingly, the claim 15 recites an abstract idea (Step 2A: Prong 1: YES).
3.	This judicial exception is not integrated into a practical application. The additional elements, e.g., an electronic payment processing system, merchant transaction terminal, computing device, issuer processor, acquirer processor, transaction handler, data warehouse, and third party benefit qualifier are recited at a high level of generality. This generic limitation is no more than mere instructions to apply the exception using a generic computer component. Therefore, claim 1 is directed to an abstract idea without a practical application (Step 2A - Prong 2: NO).
4.	Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, claim 1 is not patent eligible (Step 2B: NO).
5.	Claim 2 recites “wherein the computing device is integrated with the transaction handler of the electronic payment processing system” which are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
6.	Claim 3 recites “wherein the statement credit request communicated to the issuer processor using the refund protocol comprises a return clearing transaction message” which are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
7.	Claim 4 recites “wherein the transaction handler comprises the processor connected in the electronic payment processing system that controls the sponsor account” which are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
8.	Claim 5 recites “further comprising: determining, by the computing device, whether a budget of the third account has been depleted;
wherein the statement credit request is communicated to the issuer processor of the payment account after a determination that the statement credit to the payment account is allowed by the budget of the third account” which are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
9.	Claim 6 recites “further comprising:
tracking, by the computing device, availability of funds in the third account for the statement credit to the payment account; and

determining, by the computing device, whether to accept or decline the request received via the application programming interface from the third party benefit qualifier based on the availability of the funds in the third account” which are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
10.	Claim 7 recites “further comprising:
confirming, by the computing device, validity and permissibility of the statement credit to the payment account based on a set of pre-defined rules of the offer;
wherein the statement credit request is communicated to the issuer processor of the payment account after a determination that the statement credit to the payment account is valid and permissible in accordance with the set of pre-defined rules” which are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
11.	Claim 8 recites “further comprising:
storing, by the computing device, data associating the statement credit to the payment account with the payment transaction; and
initiating, by the computing device, a change to the statement credit to the payment account in response to a change to the payment transaction;

wherein the payment transaction is processed, independent of the statement credit to the payment account, between the merchant account controlled by the acquirer processor and the payment account controlled by the issuer processor” which are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
12.	Claim 9 recites “wherein the statement credit to the payment account is neutral in interchange fees for the processing of the payment transaction in the electronic payment processing system” which are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
13.	Claim 10 recites “wherein the statement credit request identifies both the merchant and the third party benefit qualifier as responsible parties for the refund” which further defines the abstract idea. 
14.	Claim 11 recites “wherein a sponsor processor independent from the transaction handler comprises the processor connected in the electronic payment processing system controlling the sponsor account” which are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
15.	Claim 12 recites “wherein a sponsor processor independent from the transaction handler comprises the processor connected in the electronic payment processing system controlling the sponsor account” which are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
16.	Claim 13 recites “further comprising:
communicating, by the computing device, with the sponsor processor for authorization of the statement credit to the payment account during authorization of the payment transaction;
wherein the statement credit request is communicated to the issuer processor of the payment account after an authorization response from the sponsor processor approving the statement credit to the payment account as a benefit of the offer” which are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
17.	Claim 14 recites “wherein a budget associated with the offer is controlled by the sponsor processor” which are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
18.	Claim 15 recites “wherein the statement credit to the payment account is settled with the issuer processor after settlement of the payment transaction” which are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
19.	Claim 16 recites “further comprising:
storing, in the computing device, data identifying the merchant and the user; wherein the payment transaction is detected based on monitoring authorization requests of payment transactions between the merchant and the user” which are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
20.	Claim 17 recites “wherein the transaction information about the payment transaction transmitted to the third party benefit qualifier includes identifiers of the user and the merchant without revealing account information of the merchant account of the merchant and the payment account of the user” which are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
21.	Claim 18 recites “wherein the statement credit request is communicated to the issuer processor of the payment account using the refund protocol in response to settlement of the payment transaction” which are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 

Claim Rejections – 35 USC §112
22.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

23.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Lack of Algorithm
24.	Claims 1, 19, and 20 each recites “wherein the notification causes the third party benefit qualifier to….” However, the specification does not provide details on what the limitation, “causes comprises. In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. Claims 2-18 do not remedy the deficiency of claim 1 and stand rejected on the same grounds. (MPEP 2181 IV: MPEP 2161 01 I) 


Double Patenting
25.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 	A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
26.  	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims as that of claims 1-27 of prior U .S. Patent No. 10,489,754. This is a double patenting rejection. 

27.  	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140  F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).28.  	A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 

Claim Rejections - 35 USC § 103
29.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


30.	Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bender et al. [US Pub No. 2010/0153202 A1] in view of Grigg et al. [US Pub No. 2013/0046603 A1].

31.	Regarding claims 1 and 19-20, Bender disclose method in an electronic payment processing system, the method comprising:
in response to an authorization request transmitted in the electronic payment processing system from a merchant transaction terminal, detecting, by a computing device comprising a transaction handler coupled between an issuer processor and an acquirer processor and configured in the electronic payment processing system, a payment transaction between a merchant account of a merchant and a payment account of a user controlled by the issuer processor (0015, 0037, 0055);
determining, by the transaction handler during processing of an authorization request from the merchant transaction terminal, that the payment transaction is of interest to a third party benefit qualifier that is not involved in processing of the payment transaction, the determination based at least partially on trigger records stored in a data warehouse of the computing device that is coupled to the transaction handler, the trigger records generated in response to input by the third party benefit qualifier (0015, 0037, 0055); 
transmitting, by at least one of a message broker and an application programming interface of the computing device configured in the electronic payment processing system, a notification containing transaction information about the payment transaction to the third party benefit qualifier during processing of the payment transaction in the electronic payment processing system (0015, 0037, 0055).
Bender does not disclose however Grigg teaches wherein the notification causes the third party benefit qualifier to:
determine a statement credit to the payment account of the user based on an offer provided to the user (0020, 0048, 0060, 0069);
Bender does not disclose however Grigg teaches transmit, using the application programming interface of a portal of the computing device, a request to provide the statement credit to the payment account (0020, 0048, 0060, 0069);
Bender does not disclose however Grigg teaches communicating, by the transaction handler in the electronic payment processing system and based on the request to provide the statement credit received from the third party benefit qualifier, a statement credit request to the issuer processor of the payment account using a refund protocol in the electronic payment processing system to provide a refund from a third account to the payment account, wherein the third account is a sponsor account different from the merchant account, and the sponsor account is controlled, on behalf of a sponsor of the offer, by a processor connected in the electronic payment processing system (0020, 0048, 0060, 0069). At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Bender to include the teachings of Grigg.  The rationale to combine the teachings is because a need exists for a computer-implemented method and system that can identify when a customer is conducting a transaction and provide offers to the user based on predicted future actions of the user in order to target offers for goods and services that may be relevant to the customer.

32.	Regarding claim 2, Bender in view of Grigg disclose the method of claim 1, wherein the computing device is integrated with the transaction handler of the electronic payment processing system (Bender 0015, 0037, 0055).

33.	Regarding claim 3, Bender in view of Grigg disclose the method of claim 2, wherein the statement credit request communicated to the issuer processor using the refund protocol comprises a return clearing transaction message (Bender 0058).

34.	Regarding claim 4, Bender in view of Grigg disclose the method of claim 3, wherein the transaction handler comprises the processor connected in the electronic payment processing system that controls the sponsor account (Bender 0058).

35.	Regarding claim 5, Bender in view of Grigg disclose the method of claim 4, further comprising:
determining, by the computing device, whether a budget of the third account has been depleted (Bender 0058);
wherein the statement credit request is communicated to the issuer processor of the payment account after a determination that the statement credit to the payment account is allowed by the budget of the third account (Bender 0058).

36.	Regarding claim 6, Bender in view of Grigg disclose the method of claim 4, further comprising:
tracking, by the computing device, availability of funds in the third account for the statement credit to the payment account (Bender 0058); and
determining, by the computing device, whether to accept or decline the request received via the application programming interface from the third party benefit qualifier based on the availability of the funds in the third account(Bender 0058).

37.	Regarding claim 7, Bender in view of Grigg disclose the method of claim 4, further comprising:
tracking, by the computing device, availability of funds in the third account for the statement credit to the payment account (Bender 0015, 0037, 0055); and
determining, by the computing device, whether to accept or decline the request received via the application programming interface from the third party benefit qualifier based on the availability of the funds in the third account (Bender 0015, 0037, 0055).

38.	Regarding claim 8, Bender in view of Grigg disclose the method of claim 4, further comprising:
storing, by the computing device, data associating the statement credit to the payment account with the payment transaction (Bender 0015, 0037, 0055); and
initiating, by the computing device, a change to the statement credit to the payment account in response to a change to the payment transaction (Bender 0015, 0037, 0055);
wherein the payment transaction is processed, independent of the statement credit to the payment account, between the merchant account controlled by the acquirer processor and the payment account controlled by the issuer processor (Bender 0015, 0037, 0055).

39.	Regarding claim 9, Bender in view of Grigg disclose the method of claim 4, wherein the statement credit to the payment account is neutral in interchange fees for the processing of the payment transaction in the electronic payment processing system (Bender 0015, 0037, 0055).

40.	Regarding claim 10, Bender in view of Grigg disclose the method of claim 1, wherein the statement credit request identifies both the merchant and the third party benefit qualifier as responsible parties for the refund (Bender 0015, 0037, 0055).

41.	Regarding claim 11, Bender in view of Grigg disclose the method of claim 1, wherein a sponsor processor independent from the transaction handler comprises the processor connected in the electronic payment processing system controlling the sponsor account (Bender 0015, 0037, 0055).

42.	Regarding claim 12, Bender in view of Grigg disclose the method of claim 1, wherein a sponsor processor implemented within the transaction handler comprises the processor connected in the electronic payment processing system controlling the sponsor account (Bender 0015, 0037, 0055).

43.	Regarding claim 13, Bender in view of Grigg disclose the method of claim 11, further comprising:
communicating, by the computing device, with the sponsor processor for authorization of the statement credit to the payment account during authorization of the payment transaction (Bender 0015, 0037, 0055);
wherein the statement credit request is communicated to the issuer processor of the payment account after an authorization response from the sponsor processor approving the statement credit to the payment account as a benefit of the offer (Bender 0015, 0037, 0055).

44.	Regarding claim 14, Bender in view of Grigg disclose the method of claim 13, wherein a budget associated with the offer is controlled by the sponsor processor (Bender 0015, 0037, 0055).

45.	Regarding claim 15, Bender in view of Grigg disclose the method of claim 13, wherein a budget associated with the offer is controlled by the sponsor processor (Bender 0015, 0037, 0055).

46.	Regarding claim 16, Bender in view of Grigg disclose the method of claim 1,  further comprising:
 	storing, in the computing device, data identifying the merchant and the user (Bender 0015, 0037, 0055);
 	wherein the payment transaction is detected based on monitoring authorization requests of payment transactions between the merchant and the user (Bender 0015, 0037, 0055).

47.	Regarding claim 17, Bender in view of Grigg disclose the method of claim 16, wherein the transaction information about the payment transaction transmitted to the third party benefit qualifier includes identifiers of the user and the merchant without revealing account information of the merchant account of the merchant and the payment account of the user (Bender 0015, 0037, 0055).

48.	Regarding claim 18, Bender in view of Grigg disclose the method of claim 1, wherein the statement credit request is communicated to the issuer processor of the payment account using the refund protocol in response to settlement of the payment transaction (Bender 0015, 0037, 0055).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789.  The examiner can normally be reached on Monday-Friday 9:30am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE/

/DANIEL S FELTEN/Primary Examiner, Art Unit 3692